Citation Nr: 1744478	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  17-02 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to October 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss did not have onset in active service, did not manifest within one year of separation from active service, and is not otherwise related to active service.


CONCLUSION OF LAW

The criteria for service connection for a hearing loss disability have not all been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 5107 (West 2014); 38 C.F.R.
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

A hearing loss disability is defined for VA compensation purposes with regard to audiology testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz for one ear are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The Veteran contends that his current bilateral hearing loss is related to noise exposure during military service.

Findings from the July 2015 VA examination reveal that the Veteran has a current bilateral hearing loss disability for VA purposes.  Thus, the requirement of a current disability has been fulfilled.  In this case, the dispositive issue is whether there is a relationship or nexus between the Veteran's current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service treatment records (STR) do not indicate that the Veteran complained of or was diagnosed with hearing loss during service.  Both the Veteran's entrance and separation examinations do not show any indication of hearing loss.  STRs do not indicate acoustic trauma during service.

The Veteran's service records indicate that his military occupational specialty (MOS) was audio specialist.  In June 2015, the Veteran's record was reviewed by a Military Records Specialist (MRS) who noted that based on the Veteran's MOS, exposure to military noise should be conceded.  Thus, the Board concedes that the Veteran was exposed to military noise.

The Veteran indicated in his January 2016 notice of disagreement (NOD) that he was on the First Army Rifle Team, requiring daily practice and participation in matches on weekends.  He stated that he was not given any ear protection.  The Veteran stated that he made no complaint of hearing loss because the loss was slight and he hoped it would not bother him, but that over the years his hearing has worsened.  The Veteran contends that his hearing loss is connected to the loud repetitive explosions heard each time he fired a rifle and that his post-service employment was in an office without loud noise.

The Veteran underwent a VA examination in July 2015.  The VA examiner noted that the Veteran did not have hearing loss prior to service.  The VA examiner opined that it is less likely than not that the Veteran's hearing loss is due to military noise exposure.  The examiner noted that the Veteran stated that his hearing problem began when he was in service.  The examiner noted that the Veteran was an audio specialist in the Army and that this position had a moderate probability for service-related noise exposure.  The examiner noted that the Veteran attributed his hearing problem to noise in service and that after service the Veteran did office work.  The examiner noted that the Veteran denied having any significant post-service occupational noise exposure but did experience recreational noise exposure.  

The July 2015 examiner explained that there was no report of hearing difficulty found in STRs.  The examiner noted that the Veteran was found to have normal hearing bilaterally at the time of his separation from service, there was no report of hearing difficulty found in STRs, and there is no data prior to the date of examination indicating the presence of hearing loss, and thus found that it was less likely than not that the onset of the Veteran's bilateral hearing loss is associated with service.  The examiner also noted that the Veteran's hearing loss impacts his ordinary conditions of daily life, specifying that the Veteran had stated that he has the most difficulty hearing "in background noise and in groups."  The Maryland CNC test indicated speech discrimination scores of 76 percent in the right ear and 0 percent in the left ear.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Additionally, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

As summarized above, the first evidence of sensorineural hearing loss was not shown in service or within one year of service separation, service connection for hearing loss cannot be granted on a presumptive basis.  38 C.F.R. § 3.303.  However, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley  v. Brown, 5 Vet. App. 155 (1993).

The Board finds the July 2015 VA examiner's opinion to be fully informed, fully articulated, and well-reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The examiner was fully aware of the Veteran's military noise exposure and any hearing loss history, as noted in the record, and based his opinion on this evidence and his examination of the Veteran.  Based on the examiner's opinion, the Board cannot make a finding that the Veteran's hearing loss was at least as likely as not the result of hazardous military noise exposure.

Given the above, the Board finds that the most probative evidence of record shows that the Veteran's bilateral hearing disability is not due to an incident during service and did not begin in service or manifest within a year of separation from active service.  Specifically, the July 2015 examination report and resulting opinion regarding the etiology of the Veteran's bilateral hearing loss disability weighs against his claim.  Moreover, the examiner concluded that the Veteran had normal hearing in service as well as following service discharge.  The July 2015 VA examiner's opinion is entitled to significant probative weight because the examiner explained the reasons for his conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board acknowledges the Veteran's statements that his hearing loss began in service and that he did not complain of his hearing loss in service because it was not the norm and he thought that his hearing would not be an issue later.

However, while the Veteran has asserted his belief that his hearing loss was the result of hazardous military noise exposure, the question of an actual association between his hearing loss, diagnosed many years after his separation from service, and his hazardous military noise exposure is a medical question too complex for lay person to competently address.  See 38 C.F.R. § 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not demonstrated expertise in this area.  The competent medical evidence weighs against a finding that the Veteran's hearing loss is the result of his hazardous military noise exposure.

Based on the foregoing, the preponderance of evidence is against a finding that the Veteran's current bilateral hearing loss is at least as likely as not etiologically related to his hazardous military noise exposure.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


